          Case 1:18-cr-00056-NONE-SKO Document 130 Filed 08/23/21 Page 1 of 2



 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Jesus Javier Hernandez-Herrera
 6

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                              CASE NO. 1:18-CR-00056 SKO
11                                 Plaintiff,               STIPULATION TO CONTINUE
                                                            SENTENCING HEARING; FINDINGS
12   v.                                                     AND ORDER
13   JESUS JAVIER HERNANDEZ-HERRERA,                        DATE: December 10, 2021
                                                            TIME: 10:00 a.m.
14                                 Defendant.               JUDGE: Hon. Dale A. Drozd
15

16
                                                STIPULATION
17
             COMES NOW, Defendant, JESUS JAVIER HERNANDEZ-HERRERA by and through his
18

19 attorney of record, Monica L. Bermudez and The United States of America, by and through his counsel
20 of record HENRY CARBAJAL, hereby stipulate as follows:

21           1.      By previous order, this matter was set for sentencing on August 26, 2021.
22
             2.      By this stipulation, defendants now move to continue the sentencing hearing to
23
     December 10, 2021 at 9:30 a.m.. before the Honorable Dale A. Drozd. The government joins in
24
     this request.
25
             3.      The parties agree and stipulate, and request that the Court find the following:
26

27           a.      Additional time is requested to allow Mr. Hernandez-Herrera to complete all

28 obligations of the negotiated plea agreement.
                                                        1
29

30
         Case 1:18-cr-00056-NONE-SKO Document 130 Filed 08/23/21 Page 2 of 2


          c.    The government does not object to, and agrees with, the requested continuance.
 1
     IT IS SO STIPULATED.
 2

 3 DATED: August 20, 2021

 4                                    /s/ Monica L. Bermudez
                                      MONICA L. BERMUDEZ
 5                                    Counsel for Defendant
                                      JESUS JAVIER HERNANDEZ HERRERA
 6

 7 DATED: August 20, 2021
                                      /s/ Henry Carbajal
 8                                    HENRY CARBAJAL
                                      Assistant United States Attorney
 9

10

11
                                             ORDER
12

13 IT IS SO ORDERED.

14     Dated:   August 23, 2021
                                                  UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                  2
29

30
